NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 23 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

KAREN D. MOORE,                                  No. 11-35499

              Plaintiff - Appellant,             D.C. No. 2:11-cv-00139-TSZ

  v.
                                                 MEMORANDUM*
ING BANK, FSB,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 Thomas S. Zilly, Senior District Judge, Presiding

                            Submitted April 12, 2012**
                               Seattle, Washington

Before: D.W. NELSON, TASHIMA, and CALLAHAN, Circuit Judges.

       Appellant Karen Moore closed on the refinance of two mortgage loans with

appellee ING Bank FSB (“ING”) on November 19, 2007. She claims the Notices

of Right to Cancel she received at closing were defective in that they did not meet


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the requirements of the Truth in Lending Act (“TILA”), 15 U.S.C. § 1635.

Specifically, the notices allegedly were not signed and did not have the dates filled

in showing the beginning and ending of the period of her right to cancel the loans.

Pursuant to 15 U.S.C. § 1635(f), the normally three-day period for cancellation is

extended to three years when the notice provided to the borrower does not meet

TILA’s requirements. Moore sent written notice of rescission to ING on

September 13, 2010. Moore filed suit under TILA on January 10, 2011.

      Where the lender provides defective notice of the right to rescind a loan, the

borrower’s right to rescind terminates three years after the consummation of the

loan. 15 U.S.C. § 1635(f); McOmie-Gray v. Bank of Am. Home Loans, 667 F.3d

1325, 1329 (9th Cir. 2012). This is true even if the borrower had provided the

lender notice of the rescission prior to the expiration of the three-year period. Id.

Moore brought her suit seeking rescission of the loans more than three years after

the consummation, which is to say she brought her suit after her right to rescind

had terminated. Therefore, the district court did not err in dismissing the action as

untimely.

      AFFIRMED.




                                          -2-